Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  November 4, 2014                                                                    Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149073(69)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 149073
  v                                                          COA: 310649
                                                             Oakland CC: 2011-238930-FC
  RAHIM OMARKHAN LOCKRIDGE,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of the plaintiff-appellee to extend the
  time for filing its brief on appeal is GRANTED. The brief will be accepted as timely
  filed if filed on or before November 25, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 4, 2014